Argued November 22, 1929.
This appeal is from the action of the learned court below in entering judgment for want of sufficient affidavit of defense on a sci. fa. to revive and continue the lien of a judgment.
There was no defense set up of matters arising since the entry of the judgment. The appellants attempted to attack the validity of the original judgment on the ground of want of legal service and failure to comply with the Practice Act of 1915, etc. Neither of these defenses was available to the sci. fa. These issues were raised also by the appellants in their applications to open and later to strike off the judgment. The court decided adversely to the petitioner in both instances and no appeal from the court's ruling was taken, so that these appellants were concluded thereby. The only defense that could have been set up to the sci. fa. was a denial of the existence of the judgment or allegation of payment or discharge: Trader v. Lawrence, 182 Pa. 233; O'Connor v. Flick, 274 Pa. 521; Miller Bros. v. Keenan, 90 Pa. Super. 470. "Under no circumstances can the merits of the original judgment be inquired into": Curry v. Morrison, 40 Pa. Super. 301.
As none of the averments was directed to the above defenses, the court had to disregard them. The judgment is affirmed.